DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	During prosecution, applicant has requested deletion of Figures 1.1-1.7 and associated description in the response filed June 14, 2021.  In order to provide a clean Specification of the desired content, delete to present Specification and substitute the follow:
SPECIFICATION
Design No./Product(s):
2. Plunger unit for transfer molding apparatus
Description of the Reproduction(s):
2.1 : Front
2.2 : Back
2.3: Top
2.4 : Bottom
2.5 : Right
2.6 : Left
2.7 : Perspective
The broken lines shown in the drawings represent portions of the plunger unit that form no part of the claimed design.  Fig.2.1 is a front view of the plunger unit; fig.2.2 is a back view thereof; fig.2.3 is a top view thereof; fig.2.4 is a bottom view thereof; fig.2.5 is a right view thereof; fig.2.6 is a left view thereof; and fig.2.7 is a perspective view thereof.

 In the claim, delete “a plunger and”, so as to have the read as, --The ornamental design for a plunger unit as shown and described.—
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E CHILCOT whose telephone number is (571)272-6777. The examiner can normally be reached Monday through Thursday 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on (571)270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD E CHILCOT/Primary Examiner, Art Unit 2916